Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and claims 1-20 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, i.e., claims 1-11 & 20 in the reply filed on 12/16/21 is acknowledged.
Claims 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/16/21.

Specification
The disclosure is objected to because of the following informalities: (a) beginning in para [0060] and continued thru para [0068], a description of FIG. 6 is made.  It is noted that the use of a “first set” and “second set” of “data storage devices” is recited, however, in the drawings, only a “first subset” and “second subset” has been recited.  It is suggested to use either one or the other of “set” or “subset” throughout the specification or describe that they are distinct and separate entities.
Appropriate correction is required.

Claim Objections
Claim 20 is objected to because of the following informalities:  (a) Claim 20, line 4 recites “a respective subset of the plurality of data storage devices” and line 8 recites “a set of .  Appropriate correction is required.

Allowable Subject Matter
Claims 1-11, 20 are allowed.
Complete Reasons for Allowance will accompany the subsequent Notice of Allowance if deemed necessary and/or appropriate at that time.
	
Conclusion
This application is in condition for allowance except for the formal matters, as set forth, supra.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure including: (a) USPGPUB 2017/0351632 to Shaw which includes a media unit 300 with an array of HAD’s 302 interconnected to an interconnect 306 and zone board 304, however, no movable carriage is disclosed as in the pending claims; (b) USPGPUB 2004/0088482 to Tanzer which includes a plurality of data storage carriers 616i-n in which each of these carriers include a plurality of disk drives (A-C) and are interconnected with an interface to a midplane 650 within a housing, however, no “movable carrier” is described; (c) USP 5,752,257 to Ripoll describes a redundant array of removable cartridge disk drives within an autoloader, however, no description of a “movable carriage” has been made.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578. The examiner can normally be reached M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



BEM
February 9, 2022